DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-9, 18-25, 31-39 are pending wherein claims 1, 18, 31 and 39 are in independent form.
3.	Claims 5, 7-8, 22, 25 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	Claims 31-39 have been added newly. Claims 10-17, 26-30 have been cancelled.
Response to Arguments
5.	Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 11 of the remarks, applicant argues, “The cited sections of Hsu neither teach nor suggest such an approach, and therefore, Hsu does not expressly or inherently disclose either a first bitmap or a second bitmap.”
		In response, examiner respectfully disagrees because:
	Claim recites that first bitmap indicates a set of packets received by the second device from a third device. Hsu discloses that the primary device/headset 204 (claimed second device) sends a list of data packets it received from the media source (claimed third device) to the secondary device/headset 206 (claimed first Hsu discloses that the secondary device/headset 206 (claimed first device) determines a list of packets captured/received by the secondary device/headset 206 (claimed first device) from the media source (claimed third device) (Par 0036-0037, Par 0047). The list of packets captured/received by the secondary device/headset 206 (claimed first device) indicates the set of packets (second set of packets) received by the secondary device/headset 206 (claimed first device) and therefore, list of packets captured/received by the secondary device/headset 206 (claimed first device) is the second bitmap.

		In view of above discussion, examiner maintains the rejection.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-7, 9, 18-24, 31-37, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US 20190349682 A1, hereinafter referred to as Hsu).
		Re claim 1, Hsu teaches a method of wireless communication by a first device (secondary device, 206, Fig. 2), the method comprising:
	(i) receiving, from a second device (primary device 204) over a first communications link (link 210), a first bitmap indicating a first set of packets received by the second device (list of data packets received by the primary device 204) from a third device (media source 202) over a second communications link (link 208) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0038, Par 0047, Par 0054);
	(ii) determining a second bitmap indicating a second set of packets received by the first device (list of packets captured by the secondary device 206 indicating missed packets) from the third device (media source 202), each of the first set of packets and the second set of packets comprising at least a fragment of a protocol data unit (PDU) (packets received by the primary device 204 and packets captured by the secondary device 206 are the part of packets transmitted during a first time duration T0-T4;. The protocol data unit is 0-T4 and each packet such as A, B, C, D, E is considered as a data segment within the time duration T0-T4) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054 --- “at least a fragment” is the lowest limit and so “each of the first set of packets and the second set of packets comprising at least a fragment of a protocol data unit (PDU)” can be a packet or PDU);
	(iii) transmitting, to the second device (primary device 204) over the first communications link (link 210), information indicating a third set of packets based on the first bitmap and based on the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206), the third set of packets being unsuccessfully received by the first device (packets missed/failed to capture by the secondary device 206) from the third device (media source 202) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054); and
	(iv) receiving a fourth set of packets from the second device (receiving missed packets from the primary device 204) over the first communications link (link 210) based on transmitting the information indicating the third set of packets (report indicating data packets missed/failed to capture by the secondary device 206), the fourth set of packets including information from the third set of packets (packets missed/failed to capture by the secondary device 206) (Fig. 2-4, Fig. 6, Par 0014, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0051-0054).

		Claim 31 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 39 recites a non-transitory computer readable medium storing code to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 19, 32, Hsu teaches to transmit the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206) to the second device (Primary device 204) over the first communications link (link 210) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054).
		Re claims 3, 20, 33, Hsu teaches to transmit, to the second device (Primary device 204) over the first communications link (link 210), at least one of a bitmap stream of the second bitmap, a clock value associated with the second bitmap, or a packet counter value associated with the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054).
		Re claims 4, 21, 34, Hsu teaches that the information indicating the third set of packets comprises the second bitmap  (report indicating data packets missed/failed to capture by the secondary device 206) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054).
		Re claims 5, 22, 35, Hsu teaches that the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206) is 
		Re claims 6, 23, 36, Hsu teaches to construct a respective PDU (constructing data packets A-E for the duration T0-T4, Fig. 4A-B) based on at least one of one or more of the second set of packets (packets (A, C, D, E) received by the secondary device during the duration T0-T4) or one or more of the fourth set of packets (missed packet B) (after receiving missed packet B, secondary device constructed complete packet set (PDU) for the duration T0-T4), wherein the at least one of the one or more of the second set of packets  (packets (A, C, D, E) received by the secondary device during the duration T0-T4) or the one or more of the fourth set of packets (missed packet B) comprise at least one fragment of the respective PDU (Packets A, C, D, E and packet B are part of the packet set/PDU associated with the duration T0-T4) (Fig. 2, Fig. 4A-B, Fig. 6, Par 0035-0040, Par 0043-0047, Par 0050-0054).
		Re claims 7, 24, 37, Hsu teaches that the respective PDU (packets for the total duration T0-T4) is constructed based on a first length of the respective PDU (duration T0-T4, Fig. 4A-B) and at least one second length of the at least one of the one or more of the second set of packets or the one or more of the fourth set of packets (each time length T0, T1, T2, T3, T4 associated with each of the packets A, B, C, D, E, Fig. 4A-B) (Fig. 2, Fig. 4A-B, Fig. 6, Par 0035-0040, Par 0043-0047, Par 0050-0054).
.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8, 25, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above and further in view of Hariharan et al (US 20190104424 A1, hereinafter referred to as Hariharan).
		Re claims 8, 25, 38, Hsu does not explicitly disclose that the first bitmap indicates a respective first logical link identifier (LLID) for each of the first set of packets and the second bitmap indicates a respective second LLID for each of the second set of packets, and wherein the information indicating the third set of packets is based on at least one of one or more first LLIDs or one or more second LLIDs.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsu by including the step that the first bitmap indicates a respective first logical link identifier (LLID) for each of the first set of packets and the second bitmap indicates a respective second LLID for each of the second set of packets, and wherein the information indicating the third set of packets is based on at least one of one or more first LLIDs or one or more second LLIDs, as taught by Hariharan for the purpose of communicating audio packets with ultra low latency between an audio source and multiple audio output devices to improve user experience, as taught by Hariharan (Par 0002, Par 0004).

Relevant Prior Art
		Tong et al (US 10341758 B1) discloses a wireless audio system including an audio source and a primary headphone and a secondary headphone. When the primary headphone failed to receive any audio data transmitted by the audio source, the secondary headphone relays the missing data to the primary headphone. Similarly, primary headphone relays missing data to the secondary headphone when the secondary headphone failed to receive data successfully (Fig. 1A-D, Fig. 4A-E, Fig. 7-11).  















Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473